           Case 1:20-cr-00132-JD Document 26 Filed 10/23/20 Page 1 of 1




                               UNITED STATES DISTRJCT COURT
                                DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERJCA                           )
                                                   )
V.                                                )
                                                  )            No. 1:20-cr-132-01-JD
PRESTON ELLIOTT,                                  )
Defendant                                         )


                                          INFOR..\1.ATION

The United States Attorney Charges:
                                            COUNT ONE
                 [Possession with Intent to Distribute 40 Grams or More of Fentanyl]
                             [21 U.S.C. § 841(a)(l) and (b)(l)(B)(vi))]

        On.or about December 6, 2019, in the District ofNew Hampshire, the defendant,

                                       PRESTON ELLIOTT,

did lmowingly, intentionally and unlawfully possess with the intent to distribute a controlled

substance, specifically, 40 grams and more of a mixture and substance containing a detectable

amount ofN-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (commonly lmown as

fentanyl), a Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(l) and

(b)(1)(b)(vi).



                                                       SCOTT W. MURRAY
                                                       United States Attorney

                                                       Isl Jennifer C. Davis
Dated: 10/23/2020                                      Jennifer C. Davis
                                                       Assistant U.S. Attorney




                                                 1
